UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7823



JAMES A.G. BUNCH, JR.,

                                             Plaintiff - Appellant,

          versus


THEODIS   BECK,   Secretary;   BOYD    BENNETT,
Director; RANDALL LEE; ROBERT SMITH; ERNEST
SUTTON;   UNKNOWN    SUPERINTENDENT,    Central
Prison;    UNKNOWN     SUPERINTENDENT,     Nash
Correctional       Institution;       UNKNOWN
SUPERINTENDENT,       Pender     Correctional
Institution; UNKNOWN SUPERINTENDENT, Wayne
Correctional       Institution;       UNKNOWN
SUPERINTENDENT,       Marion     Correctional
Institution; LAWRENCE SOLOMON,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-03-741-5-BO)


Submitted:   July 21, 2004                 Decided:   August 4, 2004


Before LUTTIG, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James A.G. Bunch, Jr., Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          James A.G. Bunch, Jr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915 (2000).   We have reviewed the record and find that

this appeal is frivolous.   Accordingly, we dismiss the appeal on

the reasoning of the district court. See Bunch v. Beck, No. CA-03-

741-5-BO (E.D.N.C. Oct. 8, 2003).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                         DISMISSED




                              - 3 -